DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-5, 17-22, 33, and 49 in the reply filed on 05/04/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
 Claims 10-16 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Priority
The instant application is a 371 of PCT/CN2019/089819 filed on 06/03/2019, which claims foreign priority to CN201810562174.5, CN201810562200.4 and CN201810562197.6 all filed on 06/04/2018.
 Information Disclosure Statement
The information disclosure statements (IDS) dated 04/19/2021, 03/24/2022 and 05/04/2022 all comply with provisions of 37 CFR 1.97, 1.98 and MPEP §609. Accordingly, they have been placed in the application file and the information therein has been considered as to the merits.
Claim Rejections - 35 USC § 112(b) Indefiniteness 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 17-22, 33, and 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1) Claim 1, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
2) Claim 17 is incomplete insofar as it depends from a non-elected claim.
3) Claim 17, the term “novel” is purely subjective and should be deleted. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A) Claims 1-4, 17-21 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Hattori et al. (JP 07188694 A, provided in the 892 dated 03/18/2022) in view of  Kasahara et al. (JP 2008303183 A provided in the current 892).
Hattori et al. '694 teaches N-lauroyl-L-alanyl-L-alanine (Hattori at [0006-0012]) or its salt (Hattori at [0007-009]) and is used for kitchen detergents, shampoos, facial cleansers, body cleaners, and is particularly suitable for shampoos (Hattori at [0013]). Hattori further teaches that the formula is used as a surfactant (Hattori at [0011]) and is used in compositions in a range from 1 to 90% by weight of the composition, to 5 to 80% by weight of the composition, 0.1 to 10% by weight of the composition, or 1 to 5% by weight of the composition (Hattori at [0011]). Hattori further teaches that the composition has mild action on skin and hair while having excellent detergency (Hattori at [0002]). Additionally, the composition may be produced by known methods including reacting or converting N-long chain acryl alanine to acid and then reacting with alanine (Hattori at 0010]).
Regarding the recitation of a “self-assembled polymer” Hattori discloses surfactants and surfactants spontaneously form micelles, which are thus “self-assembled polymers” where that term is given its broadest reasonable interpretation.
Hattori differs from the instant claim 1 insofar as it does not specify an amount of lauric acid present. The teachings of Kasahara cure these deficits. 
Kasahara teaches that cleaning materials that contain lauric acid can irritate the skin and teaches that safety is improved by refraining from using lauric acid (Kasahara page 3 paragraph 3). The less lauric acid in the final product the safer or less irritating the product. Kasahara differs from the instant claim 1 insofar as it does not disclose N-lauroyl-L-alanyl-L-alanine as the surfactant in the cleaning material.   
It would have been obvious to have minimized the amount of lauric acid in the finished product of the mild on skin detergent or shampoo described by Hattori, because it is a known irritant as taught by Kashara and thus the optimal amount for a known irritant would be none. See MPEP 2144.04 VII. 
Regarding claim 2, the second formula merely recites the layer in a micelle, which is suggested by the prior art insofar as surfactants form micelles. (Note, the first and third formulas in claim 2 are not fairly suggested, taught or disclosed by the prior art).
Regarding claim 3, micelles vary in size (and thus molecular weight) depending on relative concentration of surfactant to water, pH, ionic strength etc. It would have been obvious to vary these factors using nor more than routine experimentation, thus producing micelles of varying size (and thus molecular weight).    
Regarding claim 4, again it would have been obvious to have minimized the amount of lauric acid in the finished product of the mild on skin detergent or shampoo described by Hattori because it is a known irritant as taught by Kashara and the optimal amount for a known irritant would be none. See above.  
Regarding claim 18, Hattori teaches that the formula is used as a surfactant (Hattori at [0011]).
Regarding claim 19, Hattori describes alkali metals like sodium for the use of making salts (Hattori at [007-0010]).
Regarding claim 20, Hattori teaches the surfactant can be used as kitchen detergents, shampoos, facial cleansers, body cleaners, and is particularly suitable for shampoos (Hattori at [0013]).
Regarding claim 21, it does not require the presence of polymer “(ii)” since it recites “0” percent at the last line of the claim.
Regarding claim 49, Hattori teaches the surfactant can be used as kitchen detergents, shampoos, facial cleansers, body cleaners, and is particularly suitable for shampoos (Hattori at [0013]). Hattori further teaches that the formula is used as a surfactant (Hattori at [0011]), the use of additional surfactants (Hattori at [0014]), and that the surfactant is used in compositions in a range from 0.1% to 10% by weight of the composition (Hattori at [0011]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP 2144.05.

B) Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over  Hattori et al. (JP 07188694 A, provided in the 892 dated 03/18/2022) in view of Kasahara et al. (JP 2008303183 A provided in the current 892), the combination being taken further view of Bozhevolnov et al.(WO9920237A, provided in the current 892).
The teachings of Hattori and Kasahara are discussed above, and their combined disclosures differ from that of the instant claim 22 insofar as they teach a cleaning agent specifically a surfactant used from a range from 0.1% to 10% by weight of the composition (Hattori at [0011]) but fail to teach the ranges of additional components to specifically produce a toothpaste. The teachings of Bozhevolnov cure these deficits.
Bozhevolnov teaches a stomatic composition aka toothpaste consisting of 0% to 9% surfactant, 0% to 25% abrasive materials aka friction agents, 0% to 85% humectants,0% to 10% by weight thickeners (Bozhevolnov at claim 8). Bozhevolnov teaches that any material widely disclosed in the literature may be used as a surfactant (Bozhevolnov at page 3 lines 33-37)
It would be prima face obvious to one of ordinary skill in the art following the teachings of Hattori to have substituted the surfactant taught by Hattori as the surfactant of the toothpaste of Bozhevolnov given that Hattori teaches a surfactant and Bozhevolnov teaches that any material disclosed in the literature may be used as a surfactant. One of ordinary skill in the art would have a reasonable expectation of success because Hattori and Bozhevolnov teach cleaning agents that use surfactants. See MPEP 2143(I)(B) and MPEP 2144.06(II).
Regarding the ranges of claim 22, given the ranges of Hattori and Bozhevolnov overlap with the instantly claimed ranges of components, it would be prima facie obvious to alter the ranges of the components to give the desired results of the correct level of foaming (surfactant activity). See MPEP 2144.05.

C) Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Hattori et al. (JP 07188694 A, provided in the 892 dated 03/18/2022) in view of Kasahara et al. (JP 2008303183 A, provided in the current 892), the combination being taken further view in view of Mekata et al. (JP11349932A, provided in the current 892).
The teachings of Hattori and Kasahara are discussed above, and their combined teachings differ from that of the instant claim 33 insofar as they teach a skin cleanser (Hattori at [0013]) specifically a surfactant used from a range from 0.1% to 10% by weight of the composition (Hattori at [0011]) but fail to teach the ranges of additional components to specifically produce a skin care composition. The teachings of Mekata help cure these deficits.
Mekata teaches an aerosol product that is an oil-in-water emulsion which can be used as a skin cleaner (Mekata at page 2 paragraph 1), where the oil-in-water emulsion comprises 05 to 50% cosmetic oil and 1 to 40% of at least 1 surfactant (Mekata at [0004]). Mekata further teaches that a wide variety of surfactants (Mekata at page 5) can be used including polymeric surfactants (Mekata at page 6 line 6). 
It would be prima face obvious to one of ordinary skill in the art following the teachings of Hattori to have substituted the surfactant taught by Hattori as the surfactant of the skin cleanser of Mekata given that Hattori and Mekata teach skin cleansers with surfactants and Mekata teaches that a wide variety of surfactants can be used including polymeric surfactants and Hattori teaches a polymer surfactant. One of ordinary skill in the art would have a reasonable expectation of success because Hattori and Mekata teach skin cleaning agents that use surfactants. One would be motivated to use the surfactant of Hattori for the benefit of increased foaming, better retention of foaming, and the elimination of squeaky feeling during washing (Hattori at [0001]).  See MPEP 2143(I)(B) and MPEP 2144.06(II).
Regarding the ranges of claim 33, given the ranges of Hattori and Mekata overlap with the instantly claimed ranges of components, it would be prima facie obvious to alter the ranges of the components to give the desired results of the correct level of foaming. See MPEP 2144.05.

Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  
While the prior art discloses compositions in which N-lauroyl-L-alanyl-L-alanine is used as a surfactant (which thus would form micelles, which are “self-assembled polymers” where that term is giving its broadest reasonable interpretation), it is silent regarding the specific melting point recited in claim 5. Moreover, as noted at page 2 of the instant specification, such specifically characterized polymers are advantageous due to improved chemical and physical characteristics, and the prior art provides no direction for preparing same. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA MICHELLE PETRITSCH whose telephone number is (571)272-6812. The examiner can normally be reached M-F 08:30-17:00 EST ALT Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571) 272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMANDA MICHELLE PETRITSCH/Examiner, Art Unit 1612                                                                                                                                                                                                        
/FREDERICK F KRASS/Supervisory Patent Examiner, Art Unit 1612